 

lN THE UNITED STATES DISTRICT COURT
FOR TI-[E NORTHERN DISTRICT OF OH]O
EASTERN DIVISION

ERIC ROBY, CASE NO. l:lS CV 0006

Plaintiff,
v. JUDGE DONALD C. NUGENT
THE LINCOLN ELECTRIC COMPANY,

Defendant. MEMORANDUM OPINION

)
)
)
)
)
)
)
)
)
)
This matter is before the Court on Defendant’s Motion for Summary Judgment (ECF #

32) and Plaintiff’s Motion for Partial Summary Judgment (ECF #60). Each party filed an

Opposition to the other’s motion, and each filed a Reply in support of their own. (ECF # 66, 67,

69, 72). For the reasons set forth below, both Motions for Summary Judgment are DENIED.

Faetell
This is an action for allegedly unpaid overtime compensation under the F air Labor

Standards Act (“FLSA”), 29 U.S.C. §201, et seq. 'I'he parties agree that during the relevant time

 

l

Except as otherwise cited, the factual summary is based on the parties’ statements of fact.
Those material facts which a.re controverted and supported by deposition testimony,
affidavit, or other evidence are stated in the light most favorable to Plaintiff, the non-

moving party.

 

 

period, Lincoln Electric Company (“Lincoln”) deducted 19.8 minutes from each pieceworker’s
daily reported hours worked. Lincoln claims that the deduction accounted for a twenty minute
unpaid meal break that was permissible under the FLSA. The Plaintiff argues that the workers
were, at best, allowed a twenty minute or less unscheduled “rest period” Which should be
compensated under the FLSA. Both parties have submitted some evidence in support of their
position. For purposes of this motion, Lincoln has not disputed that if the challenged deduction
does not qualify as a bona fide meal break under the FLSA, sorne workers may have been denied

overtime payments that were due to them under the law.

Summal_'y Judgment Standard

Surnmary judgment is appropriate when the court is satisfied “that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” Fed. R. Civ. P. 56(a). The burden of showing the absence of any such “genuine issue”
rests with the moving party:

[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions

of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

together with affldavits, if any,’ which it believes demonstrates the absence of a

genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citations omitted). A fact is “material” only
if its resolution will affect the outcome of the lawsuit Anderson v. Liberly Lobby, Inc., 477 U.S.

242, 248 (1986). Determination of whether a factual issue is “genuine” requires consideration of

the applicable evidentiary standards The court will view the summary judgment motion in the

 

 

light most favorable to the party opposing the motion Matsushila Elec. ]ndus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986).

Summary judgment should be granted if a party who bears the burden of proof at trial
does not establish an essential element of their case. Tolton v. American Biodyne. Inc., 48 F.3d
93 7, 941 (6th Cir. 1995) (citing Celotex, 477 U.S. at 322). lf the evidence presented is “merely
colorable” and not “signiticantly probative,” the court may decide the legal issue and grant
summary judgment Anderson, 477 U.S. at 249-50 (citations omitted). Once the moving party
has satisfied its burden of proof, the burden then shifts to the non-mover. The non~moving party
may not simply rely on its pleadings, but must “produce evidence that results in a conflict of
material fact to be solved by a jury.” Cox v. Kentucky Dep ’l ofTransp., 53 F.3d 146, 149 (6th
Cir. 1995). Evidence may be presented by citing to particular parts of the record, including
depositions, documents, electronically stored information, affidavits or declarations, stipulations
(including those made for purposes of the motion only), admissions, interrogatory answers, or
other materials Fed. R. Civ. P. 56(c). In lieu of presenting evidence, Fed. R. Civ. P. 56(c) also
allows that a party may show that the opposing party’s evidence does “not establish the presence
of a genuine dispute” or that the adverse party “cannot produce admissible evidence to support
the fact.”

According to Fed. R. Civ. P. 56(e),

[i]f a party fails to properly support an assertion of fact, or fails to properly
address another party’s assertion of fact as required by Rule 56(c), the court may:

(l) give an opportunity to properly support or address the fact;

(2) consider the fact undisputed for purposes of the motion;

 

 

(3) grant summary judgment if the motion and supporting materials - including the facts
considered undisputed - show that the movant is entitled to it; or

(4) issue any other appropriate order

ln sum, proper summary judgment analysis entails “the threshold inquiry of determining
whether there is the need for a trial--whether, in other words, there are any genuine factual issues
that properly can be resolved only by a finder of fact because they may reasonably be resolved in
favor of either party.” Anderson_. 477 U.S. at 250. The court will not consider non-material
facts, nor will it weigh material evidence to determine the truth of the matter. ]d. at 249. The
judge’s sole function is to determine whether there is a genuine factual issue for trial; this does
not exist unless “there is sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.” Id.

Analysis

I. Counts One and Two: Non-Pament of Overtime

Under section 7 of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a)(l) an
employer is required to pay employees time and a half for all hours worked in excess of forty
(40) per week. Plaintiffs allege that, because Defendant improperly deducted 19.8 minutes from
the daily hours of each piece rate employee, those employees were sometimes not compensated
for hours they worked in excess of forty (40) per .Week in violation of federal law.

Lincoln claims that the 19.8 minutes was a bona fide meal period, which, according to 29
C.F.R. §785.18-.19, is non-compensable and need not be calculated When determining an

employees entitlement to overtime compensation. A bona-fide meal period is defined as a break

 

 

during which the employee is “completely relieved of duty for the purposes of eating regular
meals.” 29 C.F.R. §785.19. The regulation also states that “[o]rdinarily 30 minutes or more is
long enough for a bona fide meal period” but “[a] shorter period may be long enough under
special conditions.” Id. ln a case challenging the validity of an unpaid break, the employee
bears the burden of showing that the break is not a bona fide meal break Myracle v. General
Eleclric Co., 333 F.3d 55, 1994 WL 456769, at *4 (6"‘ Cir. 1994). To determine whether a meal
break is compensable, the Sixth Circuit looks at whether the break allows an employee to pursue
his or her mealtime adequately and comfortably, whether the employee is engaged in the
performance of substantial duties during the break, and whether the time is spent predominately
for the employer or the employee’s benefit Hill v. United States, 751 F.2d 810, 814 (6th Cir.
1985)

Each party has submitted suHicient evidence upon which a jury could find in its favor on
the issue of whether the deducted time Was a bona fide meal period, exempt from compensation
under the FLSA. Lincoln has provided evidence of written policies requiring employees to take a
twenty minute meal break, and prohibiting them from working during this time. They have also
cited testimony indicating that at least some piece rate employees did use these breaks to eat a
meal, away from their machines. Mr. Roby, has also provided evidence, however, that the
written break policies were neither generally followed nor enforced. He also testified that piece
rate employees often did not take a twenty minute meal break, that they sometimes ate at their
machines so they could continue working during meals, and that management was aware of this
practice. Because both sides have presented evidence supporting their positions, there remains a

question of material fact, and this Court is precluded from finding in favor of either party on this

_5_

 

 

issue at this stage of the litigation

Corrclusion
For the reasons set forth above_. Defendants’ Motion for Summary .ludgment (ECF #32`), and

Plaintiff`s Motion for Partial Summary .ludgment (ECF #60), are both DENIED. IT lS SO

drew

DONALD C NUG@~I T
United States District Judge

ORDERED.

DATED; j l il l»Ulol

 

